Exhibit 10.14
(ACCIN LOGO) [g14776g1477601.gif]
Supplier Agreement
This agreement made and entered into as of June 16, 2006, by and between Accin
Corporation, having its principal office located at 1033 US Highway 46 East,
Clifton, NJ 07013 (hereinafter referred to as “ACCIN”) and Stelkast Company,
having a place of business located at 200 Hidden Valley Road, McMurray, PA 15317
(hereinafter referred to as SUPPLIER).
Whereas, ACCIN is the legal manufacturer of medical devices that conform with
the requirements of FDA QSR 21 CFR Part 820 and the Medical Device Directive,
MDD 93/42/ECC Annex II.
Whereas, ACCIN, desires that certain components of said medical devices are
supplied by SUPPLIER.
ACCIN and SUPPLIER agree that the components supplied under this agreement shall
be governed by the following terms and conditions:

  1.   Definitions         Components — raw materials, substances, processes,
pieces, parts, software, firmware, labeling or assemblies which are intended to
be included as a part of the finished, packaged and labeled medical device.    
    Manufacturer — the natural or legal person responsible for defined
manufacturing activities related to a device with a view to its being placed on
the market under the manufacturer’s own name in compliance with the Medical
Device Directives and FDA QSR 21 CFR Part 820.         Medical Device — articles
which are intended to be used for a medical purpose. The medical purpose is
assigned to the product by the manufacturer.         Major Change — a change
that affects the materials, forging or casting tooling, cutting fluids, machine
lubricant, type of machining center — for example change from a lathe to a mill,
cleaning process, or sequence of operations used to manufacture a component.    
    Supplier — producer of components that does not operate as a manufacturer in
the meaning of the Medical Device Directives.     2.   Scope of the Agreement  
      The scope of this agreement applies to all components used in implantable
medical devices supplied by SUPPLIER to ACCIN under a duly authorized purchase
order.     3.   Period of Agreement’s Validity         This agreement is valid
from the time of execution by ACCIN and SUPPLIER until such time that ACCIN, at
its discretion, deems the agreement invalid.         SUPPLIER, by acceptance of
an ACCIN purchase order accepts full responsibility for the terms and conditions
of this agreement.         SUPPLIER may deem this agreement invalid only through
30 days advance written notification to ACCIN purchasing agent. Any open
purchase orders will be cancelled and ACCIN shall assume no liability for
payment.

Page 1 of 4

 



--------------------------------------------------------------------------------



 



(ACCIN LOGO) [g14776g1477601.gif]
Supplier Agreement

      Termination of this agreement shall not relieve either party of their
responsibility to comply with any statutory or regulatory requirements
associated with the components or medical device.     4.   Detailed
Specification for the Respective Components         ACCIN is responsible for the
detailed specifications, which include the drawing and Procurement
Specification, for the respective components.         The detailed
specifications are communicated by ACCIN to SUPPLIER through the purchase order.
        SUPPLIER shall make no change in any detailed specification without
prior written approval of ACCIN Engineering and Quality Assurance.     5.  
Technical Documentation         ACCIN is solely responsible for technical
documentation to demonstrate compliance with domestic and international
regulatory requirements.         ACCIN is solely responsible for development and
retention of design history records and technical files.         SUPPLIER agrees
to make available upon request any process information necessary to support such
documentation.     6.   Traceability         SUPPLIER shall maintain a system of
traceability for all components. The extent of traceability shall include lot
numbers or identification of purchase orders for all critical materials used,
identification of key process and inspection equipment, process parameters for
selected manufacturing processes, and inspection and testing results.        
Records of traceability shall be retained by SUPPLIER indefinitely. Records
shall be made available to ACCIN upon request.         Components shall be
identified with the lot number specified in the ACCIN purchase order at all
stages of the manufacturing process.     7.   Design Control         ACCIN is
responsible for the finished medical device and the components provided by
SUPPLIER. SUPPLIER shall make no change in any design feature without prior
written approval of ACCIN Engineering and Quality Assurance.         Changes in
design will be communicated to SUPPLIER by ACCIN through the applicable drawing,
procurement specification and/or purchase order.

Page 2 of 4

 



--------------------------------------------------------------------------------



 



(ACCIN LOGO) [g14776g1477601.gif]
Supplier Agreement

  8.   Manufacturing Process         All components must be produced in
accordance with the revision level of the drawing and procurement specification
indicated on the purchase order.         SUPPLIER is responsible for the
manufacturing process and any required validation of the process. Records of
process validation shall be made available for review upon request.         No
change shall be made to any process used to produce components for ACCIN without
prior notification of ACCIN. No Major Change shall be made to any process
without prior written approval of ACCIN Engineering and Quality Assurance.    
9.   Inspection, Test and Measuring Equipment         SUPPLIER is responsible
for calibration and maintenance of any test, measurement or inspection equipment
used in the production or evaluation of components produced for ACCIN.        
SUPPLIER is responsible for inspection and testing of all components to assure
compliance with specified requirements prior to delivery to ACCIN.         ACCIN
reserves the right to perform confirmatory inspection and testing to assure that
components conform to required specification.     10.   Corrective and
Preventative Action         ACCIN is responsible for corrective and preventative
action relative to the finished device.         SUPPLIER shall maintain a
corrective and preventative action system for its own process.         SUPPLIER
shall respond in a timely manner to requests from ACCIN for corrective or
preventative action related to supplied components.     11.   Quality Management
System and Certification         SUPPLIER agrees to provide ACCIN with a
reference copy of their current quality system manual.         ACCIN agrees to
treat the SUPPLIER quality system manual as PROPRIETARY and CONFIDENTIAL except
for purposes of review by an authorized regulatory authority.         If ISO
certified, SUPPLIER agrees to provide ACCIN with a copy of certification.
SUPPLIER agrees to notify ACCIN Quality Assurance in writing immediately upon
any loss of certification.     12.   Right of the Notified Body and Competent
Authority         SUPPLIER grants access of the Notified Body and Competent
Authorities to its facilities to access the SUPPLIER quality management system
and those activities and processes that affect the quality of components
supplied for ACCIN.

Page 3 of 4

 



--------------------------------------------------------------------------------



 



(ACCIN LOGO) [g14776g1477601.gif]
Supplier Agreement

  13.   Customer Communication and Distribution         ACCIN is solely
responsible for communication with its customers and for distribution of
finished medical devices.     14.   Customer Complaints, Recalls and Advisory
Notices         ACCIN is responsible for complying with domestic and
international regulatory requirements for medical device reporting, recalls and
advisory notices.         ACCIN and SUPPLIER shall cooperate fully in dealing
with customer complaints concerning a component of a medical device provided by
the SUPPLIER. SUPPLIER shall provide such assistance as ACCIN reasonably
requests to promptly investigate, resolve and follow up with regard to such
complaints.         If SUPPLIER determines that a removal, correction or
advisory notice involving a component is warranted, SUPPLIER shall immediately
notify ACCIN Quality Assurance in writing and advise of the underlying reasons
for its determination.     15.   Audits         SUPPLIER is responsible for
internal audits of its quality management system.         ACCIN reserves the
right to audit SUPPLIER quality management system and those activities and
processes that affect the quality of components supplied to ACCIN.     16.  
Governing Law         This agreement is construed under and shall be interpreted
in accordance with the laws of the State of New Jersey.     17.   Disclaimers  
      No rights or obligations other than those expressly contained herein are
to be implied by this agreement.

                  ACCIN Approval   SUPPLIER Approval  
 
             
Signature:
  /s/ John Kuczynski   Signature:   /s/ David Stumpo  
 
             
Title:
  VP of Quality Assurance   Title:   VP Product Development  
 
             
Date:
  June 16, 2006   Date:   June 26, 2006

Page 4 of 4

 